Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 1 of 177




                                                  3:19-cv-00292
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 2 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 3 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 4 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 5 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 6 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 7 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 8 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 9 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 10 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 11 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 12 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 13 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 14 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 15 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 16 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 17 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 18 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 19 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 20 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 21 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 22 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 23 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 24 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 25 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 26 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 27 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 28 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 29 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 30 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 31 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 32 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 33 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 34 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 35 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 36 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 37 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 38 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 39 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 40 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 41 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 42 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 43 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 44 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 45 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 46 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 47 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 48 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 49 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 50 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 51 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 52 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 53 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 54 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 55 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 56 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 57 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 58 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 59 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 60 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 61 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 62 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 63 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 64 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 65 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 66 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 67 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 68 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 69 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 70 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 71 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 72 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 73 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 74 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 75 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 76 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 77 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 78 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 79 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 80 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 81 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 82 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 83 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 84 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 85 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 86 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 87 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 88 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 89 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 90 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 91 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 92 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 93 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 94 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 95 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 96 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 97 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 98 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 99 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 100 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 101 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 102 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 103 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 104 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 105 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 106 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 107 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 108 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 109 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 110 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 111 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 112 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 113 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 114 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 115 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 116 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 117 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 118 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 119 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 120 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 121 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 122 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 123 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 124 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 125 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 126 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 127 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 128 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 129 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 130 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 131 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 132 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 133 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 134 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 135 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 136 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 137 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 138 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 139 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 140 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 141 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 142 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 143 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 144 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 145 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 146 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 147 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 148 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 149 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 150 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 151 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 152 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 153 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 154 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 155 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 156 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 157 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 158 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 159 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 160 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 161 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 162 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 163 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 164 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 165 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 166 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 167 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 168 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 169 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 170 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 171 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 172 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 173 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 174 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 175 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 176 of 177
Case 3:19-cv-00292 Document 1 Filed 10/09/19 Page 177 of 177
